760 F.2d 1295
6 ITRD 2232, 3 Fed. Cir. (T) 148
NEC AMERICA, INC., Appellants,v.The UNITED STATES, Appellee.
Appeal No. 85-708.
United States Court of Appeals,Federal Circuit.
May 8, 1985.

Appealed from:  U.S. Court of International Trade;  Chief Judge Re.
Edward N. Glad, Glad & Ferguson, of Los Angeles, Cal., for appellant.
Michael P. Maxwell, Commercial Litigation Branch, Dept. of Justice, New York City, for appellee.  With him on brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, Attorney in Charge, International Trade Field Office, New York City.
Before BALDWIN, KASHIWA, and MILLER, Circuit Judges.
BALDWIN, Circuit Judge.


1
This is an appeal from a judgment of the United States Court of International Trade sustaining the classification of certain display pagers under item 685.24 of the Tariff Schedules of the United States.


2
The issues presented in this case were thoroughly treated in the trial court's opinion filed by Chief Judge Re, reported at 8 CIT ----, 596 F. Supp. 466 (1984).  Accordingly, we affirm on the basis of Chief Judge Re's opinion.


3
AFFIRMED.